Citation Nr: 0924443	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for dependency and indemnity compensation 
(DIC) benefits, to include service connection claim for the 
cause of the Veteran's death.  

2.  Entitlement to DIC benefits, to include service 
connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.  He died on May [redacted], 1998.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that although new and material evidence had 
been submitted to reopen the appellant's service connection 
claim for the cause of the Veteran's death, service 
connection was not warranted for this claim.  The appellant 
subsequently initiated and perfected an appeal of this rating 
determination.  

In November 2006, the appellant testified before the 
undersigned Veterans Law Judge, seated at the RO.  






FINDINGS OF FACT

1.  In a November 1998 rating decision, the appellant was 
denied service connection for the cause of the Veteran's 
death.  She did not file a timely appeal of this 
determination.  

2.  Evidence received since the November 1998 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for the cause of the Veteran's death, and 
raises a reasonable possibility of substantiating the claim 
for same.  

3.  The Veteran had active military service in Vietnam 
between 1965 and 1967, and is presumed to have been exposed 
to herbicides therein.  

4.  The Veteran died on May [redacted], 1998; the immediate cause of 
death was rectal cancer.  

5.  The Veteran's diabetes mellitus contributed substantially 
and material to the cause of his death.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying the appellant 
service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

2.  Evidence added to the record since the November 1998 
rating decision is new and material; thus, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).  

3.  The award of dependency and indemnity compensation 
benefits, to include service connection for the cause of the 
Veteran's death, is warranted.  38 U.S.C.A. §§ 1110, 1310, 
3500 et seq., 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.312, 3.807 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

II. New and material evidence

The appellant seeks to reopen her service connection claim 
for the cause of the Veteran's death, claimed as secondary to 
diabetes mellitus.  In a November 1998 rating decision, the 
appellant was denied service connection for the cause of the 
Veteran's death.  The appellant did not appeal this rating, 
and it thus became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

Within the December 2005 rating decision on appeal, the RO 
found new and material evidence had been submitted to reopen 
the appellant's claim.  Nevertheless, the Board must also 
address the issue of new and material evidence because it 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995)).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the appellant's service connection claim 
for the cause of the Veteran's death was initially denied due 
to the absence of any evidence linking his fatal rectal 
cancer to an in-service disease or injury, or to a service-
connected disability.  Subsequent to that final 
determination, the appellant has submitted new and material 
evidence, and her service connection claim for the cause of 
the Veteran's death may be reopened.  

Subsequent to the November 1998 rating decision, the 
appellant submitted an amended death certificate, signed by 
J.W.G., M.D., the physician who also signed the original 
death certificate.  Dr. G. also submitted October and 
November 2005 letters stating the Veteran had been diagnosed 
with diabetes in 1992, and this disability was a 
"contributing factor" in his death.  The Board observes 
that the Veteran served in Vietnam during military service, 
and subsequent to the November 1998 rating decision, diabetes 
mellitus was added to the list of disabilities for which 
service connection is presumed in veterans with herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.309(e) (2008).  

This medical evidence is new because this evidence has not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant of evidence already 
considered.  This evidence is also material because it 
relates to an unestablished fact necessary to substantiate 
the claim; i.e., it suggests a medical nexus between a 
disability for which service connection may be presumed, 
diabetes, and the Veteran's death.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Thus, this evidence is new and material.  
The appellant having submitted new and material evidence, her 
claim may be reopened.  

III. Service connection

The appellant's claim having been reopened, it may now be 
considered on the merits.  No prejudice results to the 
appellant due to the Board's merit-based adjudication of the 
pending appeal, as this claim was likewise considered on the 
merits by the RO within the December 2005 rating decision.  

The appellant seeks service connection for the cause of the 
Veteran's death.  To establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause of death.  
38 U.S.C.A. § 1310 (West 2002).  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

At the time of his death, the Veteran had been granted 
service connection for residuals of a shell fragment wound to 
the right thigh, Muscle Group XIV, with retained foreign 
bodies and paresthesia, with a 10 percent evaluation; for 
residuals of a shell fragment wound of the right upper arm, 
Muscle Group V, with retained foreign bodies and paresthesia, 
with a 10 percent evaluation; for residuals of a shell 
fragment wound to the left side of the back, with a 
noncompensable evaluation, and; for multiple shell fragment 
wound scars of the forearms and hands, with a noncompensable 
evaluation.  His combined rating was 20 percent.  As was 
noted above, the Veteran had military service in Vietnam 
between 1965-67, and his exposure to herbicides is thus 
presumed.  38 C.F.R. § 3.307(a)(6) (2008).  

Subsequent to the Veteran's death on May [redacted], 1998, the law 
regarding presumptive disabilities for veterans exposed to 
herbicides was modified.  Effective July 9, 2001, VA added 
Type II diabetes to the list of presumptive disabilities.  
See 66 Fed. Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. 
§§ 3.307, 3.309).  Later, the United States Court of Appeals 
for the Federal Circuit concluded that the correct effective 
date of this rulemaking action was May 8, 2001.  See 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002).  Nevertheless, the effective date of the 
regulation granting service connection on a presumptive basis 
for veterans with confirmed herbicide exposure who later 
develop diabetes remained subsequent to the date of the 
Veteran's death.  

While changes in pertinent regulations are not presumed to 
have retroactive application, exceptions are authorized in 
situations such as the present case.  38 C.F.R. § 3.816(e) 
authorizes a retroactive application of the service 
connection presumption for diabetes in cases such as the 
appellant's, a service connection claim for the cause of the 
Veteran's death.  38 C.F.R. § 3.816(b),(d),(e) (2008).  
Therefore, service connection for the Veteran's diabetes may 
be presumed in the present case.  

The Board must next consider whether, as the appellant 
alleges, diabetes was a principal or contributory cause of 
the Veteran's death.  As issued at the time of his death, the 
Veteran's death certificate listed only rectal cancer as the 
immediate cause of death, with no other contributory or 
underlying causes noted.  However, in October 2005, a 
supplemental report of cause of death was issued, listing 
Type II diabetes mellitus as a "significant condition 
contributing to death but not resulting in the underlying 
cause."  This supplement was signed by J.W.G., M.D., who 
also signed the original death certificate.  An October 2005 
statement from the Veteran's private primary care physician, 
B.K.F., M.D., indicated the Veteran's rectal cancer had 
metastasized to his liver at the time of his death.  

Dr. G. also submitted October and November 2005 statements 
discussing the role the Veteran's diabetes played in his 
ultimate death.  Dr. G., an oncologist who personally treated 
the Veteran for several months prior to his death due to 
cancer, noted the Veteran's diabetes was poorly controlled 
over an extended period, with significant and recurrent 
spikes in his blood sugar levels despite his use of insulin.  
For this reason, Dr. G. concluded the Veteran's diabetes 
"was a significant medical condition contributing to his 
death."  

In developing this appeal, the RO forwarded the claims file 
in February 2006 to a VA physician for a medical opinion 
statement.  After reviewing the medical record and noting the 
Veteran's diagnoses of diabetes and rectal cancer, the VA 
physician concluded there was "no evidence that the 
Veteran's Type 2 diabetes contributed in any way to his 
development of his carcinoma, or contributed, or materially 
hastened or affected his death."  No further explanation for 
this rationale was provided.  

In considering the appellant's claim, the Board is cognizant 
of 38 C.F.R. § 3.312(c)(3), which states in part: 

Service-connected diseases or injuries involving 
active processes affecting vital organs should 
receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting 
debilitating effects and general impairment of 
health to an extent that would render the person 
materially less capable of resisting the effects 
of other disease or injury primarily causing 
death.  

38 C.F.R. § 3.312(c)(3) (2008).  

In the present case, the Veteran's treating oncologist has 
suggested the Veteran's diabetes materially and significantly 
affected his ability to resist the effects of his fatal 
rectal cancer.  After considering the totality of the record, 
and affording the appellant the full benefit of the doubt, 
the Board agrees, finding the Veteran's diabetes resulted in 
sufficient systemic impairment to serve as a contributory 
cause of the Veteran's death under 38 C.F.R. § 3.312.  While 
the February 2006 VA physician's statement argues against 
such a contributory role played by the Veteran's diabetes, 
this opinion does not include a more detailed discussion of 
the medical rationale behind this conclusion, and that 
physician did not claim to have ever treated or examined the 
Veteran during his lifetime.  Therefore, the Board finds the 
statements submitted by Dr. G. to be more probative.  

In conclusion, the Board finds the award of DIC benefits, to 
include service connection for the cause of the Veteran's 
death, is warranted, and the appeal is granted.  


ORDER

New and material evidence having been received, the 
appellant's DIC claim, to include service connection claim 
for the cause of the Veteran's death, is reopened.  

Entitlement to DIC benefits, to include service connection 
for the cause of the Veteran's death, is granted.  




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


